DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

2.    	The Amendment filed May 17, 2022 has been entered.  Claims 1-8, and 13-18 have been amended.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed February 17, 2022.  Claims 1-20 are pending in the application.

Claim Objections

3.	Claims 8-16 are objected to because of the following informalities:  Independent claim 8, line 15, recites “hardware modules and software components” which should be - - hardware components and software modules - -.  See independent claim 8, line 3.
	Appropriate correction is required. 
	
	Claims 9-16 depend from claim 8, and are also rejected for the same reasons.
 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Troemel et al. U.S. Patent Application Publication 20160270248 (hereinafter, “Troemel”) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”, previously cited).

	Regarding claim 1, Troemel teaches an in-vehicle infotainment system (a vehicle infotainment system 10, Fig. 1, par [0016], see Troemel) comprising hardware components and software modules (In another embodiment, automotive-specific features of the infotainment system are included in an extensible, permanently factory installed portion.  The automotive-specific side of the system may include built-in electrical hardware and software that connects to, or is part of, the automobile, par [0022], see Troemel) for a first level of infotainment system (the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic, par [0025]), a second level of infotainment system (or mid-range capabilities, par [0025]), and a third level of infotainment system (full-featured system, par [0025]), at least some (e.g., a stand-alone infotainment system) of the hardware components and software modules (The extensibility feature of the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic or mid-range capabilities, but be upgradeable with external module(s) to thereby be transformed to a mere portion or component of a more capable, full-featured system that is controlled by the added external module(s). This may be accomplished without replacing or changing any component of the original automotive-specific hardware and software, par [0025], see Troemel) being the same (In another embodiment, automotive-specific features of the infotainment system are included in an extensible, permanently factory installed portion, and user/HMI/outside connectivity portions of the infotainment system are included in the upgradeable modular unit, par [0022], see Troemel) for the first level of infotainment system, the second level of infotainment system, and the third level of infotainment system (see par [0025];  A core hardware subsystem can be qualified for use as the automotive-specific portion of the system and may be deployed across a broad range of vehicles. This core hardware subsystem can then be upgraded in terms of features or capabilities without having to know in advance what those features or capabilities might be, because the core hardware subsystem can hand over control to one of the newly installed components. Such upgrades can be installed in the vehicle without having to re-qualify the already installed components of the core hardware subsystem, par [0027], see Troemel), the in-vehicle infotainment system comprising: 
	one or more processors (microprocessor 80, Fig. 1, par [0019], see Troemel).
	However, Troemel does not explicitly disclose one or more processors	 including executable instructions to: send a request to activate at least a portion of the hardware components and software modules; receive an activation of the at least the portion of the hardware components and software modules, and selectively activate the hardware modules and software components for one of the first level of infotainment system, the second level of infotainment system, and the third level of infotainment system at the in-vehicle infotainment system based on the received activation.
	Cepuran teaches activating a digital radio broadcast receiver in a vehicle (see Title) in which telematics unit 30 enables the vehicle to offer a number of different services including those related to navigation, telephony, emergency assistance, diagnostics, infotainment, etc. (Fig. 1, par [0015], see Cepuran) including one or more processors including executable instruction (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services. For instance, processor 52 can execute programs or process data to carry out at least a part of the method discussed herein (Fig. 1, par [0017], see Cepuran) to send (A vehicle occupant can request the software application that enables the SDR module 312 from either the app store 320 or the call center 20. The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, Fig. 3, par [0034], see Cepuran) a request to activate  at least a portion of the hardware components and software modules (To activate the software application, the vehicle telematics unit 30 can send a vehicle identifier, such as a vehicle identification number (VIN), to the call center 20, which can verify that the software application should be activated, par [0037], see Cepuran); receive an activation of the at least the portion of the hardware components and software modules (In other implementations, the software application may already be installed on the vehicle 12 but not functional without a code or a key that unlocks the software application to enable its functionality. In that case, the vehicle occupant can initiate a request for the code or key in a similar manner as is done to request the software application as described above. Rather than receiving the software package, the vehicle telematics unit 30 can receive the code or key that activates or enables the software application stored at the vehicle 12, par [0035], see Cepuran), and selectively activate the hardware modules and software components at the in-vehicle infotainment system based on the received activation (Once received, the vehicle telematics unit 30 can verify the code or key and use it to enable the software application that activates the DRB receiver or SDR 312. After enabling the software application, the CSM 302 can generate an acknowledgment that confirms the activation of the DRB receiver on the display 38 of the user interface 310, Fig. 4, par [0037], see Cepuran).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the activating a digital radio broadcast receiver in a vehicle taught by Cepuran with the in-vehicle infotainment system of Troemel such that to obtain one or more processors including executable instructions to: send a request to activate at least a portion of the hardware components and software modules; receive an activation of the at least the portion of the hardware components and software modules, and selectively activate the hardware modules and software components for one of the first level of infotainment system (the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic, par [0025], see Troemel), the second level of infotainment system (or mid-range capabilities, par [0025], see Troemel), and the third level of infotainment system at the in-vehicle infotainment system (full-featured system, par [0025], see Troemel) based on the received activation as claimed in order to provide a wide variety of services as suggested by Cepuran in paragraph [0018]. 
 	Regarding claim 2, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches further comprising additional executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to request (The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, par [0034], see Cepuran) subscriptions (In one embodiment, this can be a software repository maintained by a vehicle telematics subscription service. Or in another implementation, the software application can be received from the app store (par [0031], see Cepuran) to activate hardware components and software modules (activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for one or more of the plurality of infotainment systems (the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback (see par [0018], see Cepuran).

	Regarding claim 3, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches further comprising additional executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to request (The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, par [0034], see Cepuran) one-time purchases of privileges (As part of sending the software application to the vehicle, the central facility can receive payment from the vehicle owner either as a one-time fee or as a recurring stream of fees, see par [0012], see Cepuran) to activate hardware components and software modules (activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for one or more of the plurality of infotainment systems (the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback (see par [0018], see Cepuran).

	Regarding claim 4, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches further comprising additional executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to request (The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, par [0034], see Cepuran) to deactivate (Alternatively, both Cadillac and Chevrolet models can be delivered new with deactivated DRB receivers and a central facility, such as a back-office facility or call center, can later activate the receivers (i.e., hardware components) remotely; the central facilities can wirelessly transmit a computer-readable command enabling a software application (i.e., software modules) at the vehicle that activates the DRB receiver; par [0012], see Cepuran); while Chevrolet models may be delivered with DRB receivers placed in an inactive state; dimmed icon representing the deactivated capability of the infotainment module, par [0028], see Cepuran) the at least the portion of the hardware components and software modules of the plurality of infotainment systems (The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs. If desired, the vehicle owner can touch the dimmed icon displayed that can begin the process of activating the ability of the infotainment module 41 to receive DRBs, see par [0028], see Cepuran).

	Regarding claim 5, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches further comprising additional executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to deactivate (dimmed icon representing the deactivated capability of the infotainment module, par [0028], see Cepuran) the at least the portion of the hardware components and software modules of the plurality of infotainment systems (The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs. If desired, the vehicle owner can touch the dimmed icon displayed that can begin the process of activating the ability of the infotainment module 41 to receive DRBs, see par [0028], see Cepuran).

	Regarding claim 6, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches wherein the request to activate the at least the portion of hardware components and software modules is sent the request (A vehicle occupant can request the software application that enables the SDR module 312 from either the app store 320 or the call center 20. The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, Fig. 3, par [0034], see Cepuran) to activate at least a portion of the hardware components and software modules (To activate the software application, the vehicle telematics unit 30 can send a vehicle identifier, such as a vehicle identification number (VIN), to the call center 20, which can verify that the software application should be activated, par [0037], see Cepuran) via an internet connection (Land network 16 may be a conventional land-based telecommunications network that is connected to one or more landline telephones and connects wireless carrier system 14 to call center 20. For example, land network 16 may include a public switched telephone network (PSTN) such as that used to provide hardwired telephony, packet-switched data communications, and the Internet infrastructure, Fig. 1, par [0024], see Cepuran), wherein the first level of infotainment system is a level for a base infotainment system (the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic, par [0025], see Troemel), wherein the second level of infotainment system is a level for a non-branded premium infotainment system (mid-range capabilities, par [0025], see Troemel), and wherein the third level of infotainment system is for a branded premium infotainment system (full-featured system; The extensibility feature of the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic or mid-range capabilities, but be upgradeable with external module(s) to thereby be transformed to a mere portion or component of a more capable, full-featured system that is controlled by the added external module(s), par [0025], see Troemel).

	Regarding claim 7, Troemel in view of Cepuran teaches the system of claim 1.  Troemel in view of Cepuran, as modified teaches wherein the request to activate the at least the portion of hardware components and software modules is sent to a point of sale (“app store 320” Fig. 3, see Cepuran; a vehicle occupant can request the software application that enables the SDR module 312 from either the app store 320 or the call center 20. The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, Fig. 3, par [0034], see Cepuran) for at least one of the plurality of infotainment systems (In another example, the vehicle owner searches an "app store" that offers a plurality of software applications that are commonly downloaded onto handheld wireless devices. Such app stores exist for Apple.TM. devices and other handheld devices operating using the Android.TM. operating system. The vehicle owner can search the app store for a software application that enables the infotainment module 41 and the select the application to enable DRBs at a particular vehicle 12, Fig. 1, par [0028], see Cepuran).
 
8.	Claims 8-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troemel et al. U.S. Patent Application Publication 20160270248 (hereinafter, “Troemel”) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”, previously cited), and further in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”, previously cited).

	Regarding claim 8, Troemel teaches a system comprising an in-vehicle infotainment system (including (a vehicle infotainment system 10, Fig. 1, par [0016], see Troemel), the in-vehicle infotainment system comprising hardware components and software modules (In another embodiment, automotive-specific features of the infotainment system are included in an extensible, permanently factory installed portion.  The automotive-specific side of the system may include built-in electrical hardware and software that connects to, or is part of, the automobile, par [0022], see Troemel) for a first level of infotainment system (the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic, par [0025]), a second level of infotainment system (or mid-range capabilities, par [0025]), and a third level of infotainment system (full-featured system, par [0025]), at least some (e.g., a stand-alone infotainment system) of the hardware components and software modules (The extensibility feature of the inventive infotainment system may enable vehicles to be equipped with a stand-alone infotainment system that has very basic or mid-range capabilities, but be upgradeable with external module(s) to thereby be transformed to a mere portion or component of a more capable, full-featured system that is controlled by the added external module(s). This may be accomplished without replacing or changing any component of the original automotive-specific hardware and software, par [0025], see Troemel) being the same (In another embodiment, automotive-specific features of the infotainment system are included in an extensible, permanently factory installed portion, and user/HMI/outside connectivity portions of the infotainment system are included in the upgradeable modular unit, par [0022], see Troemel) for the first level of infotainment system, the second level of infotainment system, and the third level of infotainment system (see par [0025];  A core hardware subsystem can be qualified for use as the automotive-specific portion of the system and may be deployed across a broad range of vehicles. This core hardware subsystem can then be upgraded in terms of features or capabilities without having to know in advance what those features or capabilities might be, because the core hardware subsystem can hand over control to one of the newly installed components. Such upgrades can be installed in the vehicle without having to re-qualify the already installed components of the core hardware subsystem, par [0027], see Troemel).  Troemel further teaches it may still be possible to add-on additional module(s) (e.g., in the form of a user/HMI/outside connectivity portion) that may be capable of taking over command and control of the automotive-specific portion of the extensible infotainment system (par [0023], see Troemel).
	However, Troemel does not explicitly disclose an infotainment system content management system, the infotainment system content management system comprising: one or more servers configured to receive a request to activate at least a portion of the hardware components and software modules of the in-vehicle infotainment system, the one or more servers also including executable instructions to: activate the at least the portion of the hardware components and software modules, selectively activate the hardware modules and software components of one of the first level of infotainment system, the second level of infotainment system, and the third level of infotainment system at the in-vehicle infotainment system based on the received request.
	Cepuran teaches activating a digital radio broadcast receiver in a vehicle (see Title) in which a mobile vehicle communications system 10 including a call center 20 (Fig. 1, par [0013], see Cepuran; corresponding to an infotainment system content management system); telematics unit 30 enables the vehicle to offer a number of different services including those related to navigation, telephony, emergency assistance, diagnostics, infotainment, etc. (Fig. 1, par [0015], see Cepuran); the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (par [0027], see Cepuran); one or more servers (servers 82, Fig. 1, see Cepuran) configured to receive a request to activate at least a portion of the hardware components and software modules (The software applications or activation keys for enabling the software applications can be obtained at the vehicle 12 from an application or "app" store 320 or the call center 20. A vehicle occupant can request the software application that enables the SDR module 312 from either the app store 320 or the call center 20, Fig. 3, par [0034], see Cepuran) of the in-vehicle infotainment system (the vehicle owner may be presented the option to activate the functionality of the infotainment module 41, Fig. 2, par [0028], see Cepuran), the one or more servers (servers 82, Fig. 1, see Cepuran) also including executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to: activate the at least the portion of the hardware components and software modules (it is possible to activate the DRB receiver without input from the vehicle owner. For example, the call center 20 can wirelessly transmit a computer-readable instruction to the vehicle 12 instructing the vehicle telematics unit 30 to access a software application stored at the vehicle 12. The software application can be used to activate the DRB receiver, Fig. 2, par [0029], see Cepuran), selectively activate the hardware modules and software components at the in-vehicle infotainment system based on the received activation (Once received, the vehicle telematics unit 30 can verify the code or key and use it to enable the software application that activates the DRB receiver or SDR 312. After enabling the software application, the CSM 302 can generate an acknowledgment that confirms the activation of the DRB receiver on the display 38 of the user interface 310, Fig. 4, par [0037], see Cepuran); the one or more servers also including executable instructions to activate (The vehicle 12 can use the CSM 302, the vehicle telematics unit 30, and antennae 304 to receive DRB broadcasts from the cell tower 70, terrestrial antenna 17, or communications satellites 62 as well as the software applications used to enable (i.e., activate) reception of those broadcasts. The CSM 302 can include the audio system 36 shown in FIG. 1, a software application management system 308, and a user interface 310. The audio system 36 can include a software-defined radio (SDR) module 312 and, optionally, an AM/FM tuner 314 and/or a satellite radio receiver 316, par [0032]; The functionality of the software application can later be activated using a particular code or key that the application recognizes and enables the functionality of the SDR module 312. After decoding the digital signal, the SDR module 312 can output the audio content of the DRB broadcast to an amplifier 318 before playing the output in the vehicle 12 using a speaker, par [0033], see Cepuran).
	However, Troemel in view of Cepuran does not explicitly disclose to activate speaker control parameters being to activate adjustment of speaker control parameters.
	Goel teaches transitioning displays in autonomous vehicles to increase driver attentiveness (see Title) in which the audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the volume and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device (Fig. 3, par [0115], see Goel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the transitioning displays in autonomous vehicles to increase driver attentiveness taught by Goel  with the system of Troemel in view of Cepuran such that to obtain to activate speaker control parameters being to activate adjustment of speaker control parameters as claimed in order to prevent the operator of the vehicle from viewing the infotainment information such that the entertainment does not present a distraction for the operator so that full attention may be directed to operating the vehicle as suggested by Goel in paragraph [0024].

	Regarding claim 9, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include speaker gains (via amplifier 318, Fig. 3, par [0033], see Cepuran).
 
	Regarding claim 10, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters are adjusted via an over the air request (The vehicle 12 can use the CSM 302, the vehicle telematics unit 30, and antennae 304 to receive DRB broadcasts from the cell tower 70, terrestrial antenna 17, or communications satellites 62 as well as the software applications used to enable reception of those broadcasts, Fig. 3, par [0032], see Cepuran). 
 
	Regarding claim 11, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include a delay time of a sound generated via a speaker (The audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the volume and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device, Fig. 3, par [0115], see Goel). 
 
	Regarding claim 12, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include a filter applied to a sound generated via a speaker (via band-pass filter of an AM/FM tuner 314 to tune to a fixed frequency, Fig. 3, par [0032], see Cepuran). 
 
	Regarding claim 13, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches the one or more servers (servers 82, Fig. 1, see Cepuran) further comprising additional executable instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services. For instance, processor 52 can execute programs or process data to carry out at least a part of the method discussed herein (Fig. 1, par [0017], see Cepuran) to activate lighting to indicate activation of the at least one portion of hardware components (The user interface 310 can display an icon on the user interface 310 that represents the software application enabling the DRB receiver, such as the SDR 312. As noted above, this icon can be shown as a darkened image on the display 38 when viewed relative to other icons or text thereby indicating that the functionality relating to the DRB receiver is not presently activated, Fig. 4, par [0036], see Cepuran). 
	
	Regarding claim 15, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches the one or more servers (servers 82, Fig. 1, see Cepuran) further comprising additional instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to activate (The vehicle 12 can use the CSM 302, the vehicle telematics unit 30, and antennae 304 to receive DRB broadcasts from the cell tower 70, terrestrial antenna 17, or communications satellites 62 as well as the software applications used to enable (i.e., activate) reception of those broadcasts) speaker gains (via amplifier 318, Fig. 3, par [0033], see Cepuran) for a particular vehicle model (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including motorcycles, trucks, sports utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., can also be used. Some of the vehicle electronics 28 is shown generally in FIG. 1 and includes a telematics unit 30, a microphone 32, one or more pushbuttons or other control inputs 34, an audio system 36, FIG. 1, par [0014], see Cepuran).

	Regarding claim 17, this claim merely reflects the method to the apparatus claim of Claim 8 and is therefore rejected under Troemel in view of Cepuran in view of Goel for the same reasons.
	
	Regarding claim 18, Troemel in view of Cepuran in view of Goel teaches the method of claim 17.  Troemel in view of Cepuran in view of Goel, as modified teaches where the infotainment system content management system (including a mobile vehicle communications system 10, Fig. 1, par [0013], see Cepuran; an infotainment module 41, Fig. 1, par [0018], see Cepuran) activates and deactivates the hardware components via over the air (To access the DRBs, the vehicle owner may be presented the option to activate the functionality of the infotainment module 41. This can occur in the vehicle 12 or at some other location outside of the vehicle 12, such as via a personal computer (PC) or a handheld wireless device (e.g., a smartphone or tablet), i.e., activate via over the air. The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs, i.e., deactivate via over the air) requests (The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, which can respond by wirelessly transmitting the appropriate software application directly to the vehicle telematics unit 30, se Fig. 3, par [0034], see Cepuran).

	Regarding claim 20, Troemel in view of Cepuran in view of Goel teaches the method of claim 17.  Troemel in view of Cepuran in view of Goel, as modified teaches further teaches wherein the software modules include a module to adjust speaker gains (via amplifier 318, Fig. 3, par [0033], see Cepuran; the functionality of the software application can later be activated using a particular code or key that the application recognizes and enables the functionality of the SDR module 312. After decoding the digital signal, the SDR module 312 can output the audio content of the DRB broadcast to an amplifier 318 before playing the output in the vehicle 12 using a speaker (Fig. 3, par [0033], see Cepuran); the audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the volume and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device (Fig. 3, par [0115], see Goel).  The motivation is in order to prevent the operator of the vehicle from viewing the infotainment information such that the entertainment does not present a distraction for the operator so that full attention may be directed to operating the vehicle as suggested by Goel in paragraph [0024].

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Troemel et al. U.S. Patent Application Publication 20160270248 (hereinafter, “Troemel”) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”, previously cited) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”, previously cited), and further in view of Gautama U.S. Patent Application Publication 20190068152 (previously cited).

	Regarding claim 14, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches the one or more servers (servers 82, Fig. 1, see Cepuran) comprising additional instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to activate a speaker module (The functionality of the software application can later be activated using a particular code or key that the application recognizes and enables the functionality of the SDR module 312. After decoding the digital signal, the SDR module 312 can output the audio content of the DRB broadcast to an amplifier 318 before playing the output in the vehicle 12 using a speaker, par [0033], see Cepuran); see also the remote computing device 30 and/or the remote server 40 may be configured to provide infotainment information to the vehicle 101. For example, the remote computing device 30 and/or the remote server 40 may be associated with a content provider, a website server, a broadcast system, a licensing entity, and/or any other system, service, or entity that contributes to the generation, storage, accessibility, protection, and/or distribution of infotainment information (Fig. 1, par [0035], see Goel).
	However, Troemel in view of Cepuran in view of Goel does not explicitly disclose further comprising additional instructions to activate a speaker software module being additional instructions to activate a speaker protection software module.
	Gautama teaches audio processor (see Title) in which audio systems used in for example vehicle infotainment systems may be expected to operate under a variety of ambient temperatures typically between -40.degree. C. and 40.degree. C. In operation, the sound system may be switched on when the vehicle cabin is at the ambient environmental temperature, after which the vehicle heating/cooling system will gradually increase or decrease the temperature in the car until the desired temperature is reached.  Audio systems may include algorithms for speaker protection which typically reduce the audio output volume to reduce the speaker voice coil temperature in order to avoid damaging the speaker (par [0002], see Gautama).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio processor taught by Gautama with the system of Troemel in view of Cepuran in view of Goel such that to obtain further comprising additional instructions to activate a speaker software module being additional instructions to activate a speaker protection software module as claimed in order to improve the audio response of an audio system as suggested by Gautama in paragraph [0045].

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Troemel et al. U.S. Patent Application Publication 20160270248 (hereinafter, “Troemel”) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”, previously cited) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”, previously cited), and further in view of McManus et al. U.S. Patent Application Publication 20100142724 (hereinafter, “McManus”, previously cited). 
 
	Regarding claim 16, Troemel in view of Cepuran in view of Goel teaches the system of claim 8.  Troemel in view of Cepuran in view of Goel, as modified teaches the one or more servers (servers 82, Fig. 1, see Cepuran) further comprising additional instructions (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit to provide a wide variety of services, par [0017], see Cepuran) to activate (The vehicle 12 can use the CSM 302, the vehicle telematics unit 30, and antennae 304 to receive DRB broadcasts from the cell tower 70, terrestrial antenna 17, or communications satellites 62 as well as the software applications used to enable (i.e., activate) reception of those broadcasts. The CSM 302 can include the audio system 36 shown in FIG. 1, a software application management system 308, and a user interface 310. The audio system 36 can include a software-defined radio (SDR) module 312 and, optionally, an AM/FM tuner 314 and/or a satellite radio receiver 316, par [0032], see Cepuran) a sound (see speaker of the audio system 36 Fig. 1, par [0018], see Cepuran; receiving a software application at the vehicle telematics unit from the remote facility; and activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for a particular vehicle model (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including motorcycles, trucks, sports utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., can also be used. Some of the vehicle electronics 28 is shown generally in FIG. 1 and includes a telematics unit 30, a microphone 32, one or more pushbuttons or other control inputs 34, an audio system 36, FIG. 1, par [0014], see Cepuran).
	  However, Troemel in view of Cepuran in view of Goel does not explicitly disclose further comprising additional instructions to activate a sound software module being additional instructions to activate a sound zone software module. 
	McManus teaches infotainment system with surround sound media navigation (see Title) in which the present invention comprises an infotainment system for a vehicle having a body defining an interior space. The infotainment system includes a playback device receiving and processing a plurality of sets of infotainment data. The infotainment data is organized in a hierarchy. The playback device transmits a plurality of sound signals. Each sound signal corresponds to a respective one of the sets of infotainment data. A plurality of speakers are communicatively coupled to the playback device. Each speaker is disposed at a different respective location within the interior space, i.e., zone. Each of the speakers is adapted to receive a respective one of the sound signals and convert the respective sound signal into a corresponding audible sound (par [0007], see McManus). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the infotainment system with surround sound media navigation taught by McManus with the system of Troemel in view of Cepuran in view of Goel such that to obtain further comprising additional instructions to activate a sound software module being additional instructions to activate a sound zone software module as claimed in order to provide the highlighted sound may be emitted with a higher level of volume, i.e., loudness, than are the sounds emitted from the other speakers as suggested by McManus in paragraph [0053].

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Troemel et al. U.S. Patent Application Publication 20160270248 (hereinafter, “Troemel”) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”, previously cited) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”, previously cited), and further in view of Colson et al. U.S. Patent Application Publication 20150356665 (hereinafter, “Colson”, previously cited).
  
	Regarding claim 19, Troemel in view of Cepuran in view of Goel teaches the method of claim 17.  Troemel in view of Cepuran in view of Goel, as modified teaches further comprising managing fees (As part of sending the software application to the vehicle, the central facility can receive payment from the vehicle owner either as a one-time fee or as a recurring stream of fees, par [0018], see Cepuran) via the infotainment content management system (infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback, par [0018], see Cepuran).
	However, Troemel in view of Cepuran in view of Goel does not explicitly disclose further comprising proof of purchase, and receipts via the infotainment content management system.
	Colson teaches pre-purchase mechanism for autonomous vehicles (see Title) in which at 108, FIG. 1 illustrates an acknowledgement message confirming an order has been placed. This message may be displayed on the display of or in communication with the onboard computing device. In some examples, this confirmation interface may be stored by the onboard computing device (or the user's mobile device) as a receipt showing proof of the pre-purchase. In some examples, this receipt may be presented at the desired destination in order pick up the pre-purchased items (Fig. 1, par [0028], see Colson; the user's mobile device (or any computing device in communication with the autonomous vehicle) may serve as an extension of a user interface of the autonomous vehicle 402 by communicating information to and/or from the autonomous vehicle 402. For convenience, the term "onboard computing device" is used hereinafter to refer to any one or combination of computing devices that are in or on an autonomous vehicle, including integral or imbedded systems of the autonomous vehicle (e.g., vehicle control system, navigation system, infotainment system, etc.) and mobile devices of one or more passengers of the autonomous vehicle (par [0053], see Colson). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pre-purchase mechanism for autonomous vehicles taught by Colson with the method of Troemel in view of Cepuran in view of Goel such that to obtain further comprising proof of purchase, and receipts via the infotainment content management system as claimed in order to allow for a new level of interactions currently not possible as suggested by Colson in paragraph [0010].
	
Response to Arguments


12.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion

13.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654